Citation Nr: 0423967	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-95 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1970 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that denied the veteran's claim of entitlement to 
service connection for a skin disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran indicated, in correspondence 
dated April 2004, that he would be unable to attend a "BVA 
Travel Board" hearing scheduled for him in May 2004, and 
asked that his Travel Board be rescheduled.  In August 2004, 
the Board granted the veteran's motion to reschedule his 
Travel Board hearing.  As such, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

The RO should schedule the veteran for a Travel Board 
Hearing in connection with this appeal.  Thereafter, the 
case should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




